DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: history information acquisition part, a change point estimation part, a relevance level estimation part, a clustering part and an output part in claims 11 and 14, clustered hierarchy structuring part in claim 12 and relationship acquisition part in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1 and 15 recite
 	(b) estimating a change point group of change points, each of which indicates a time point at which state of the system has changed, based on the history information; 
	(c) estimating relevance levels, each of which indicates a relevance to the state of the system between two arbitrary time points included in the change point group; 
	(d) generating groups of change point groups by classifying the change point group into a plurality of groups based on the history information and the relevance levels; 
	The limitations of estimating and generating, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the via mathematical concepts. That is, nothing in the claim element precludes the steps from practically being performed using mathematical relationships, formulas, equations or calculations. For example, “estimating” and “generating” in the context of the claims encompasses the user manually calculating the points and choosing a classification for the points. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation using mathematical relationships, formulas, equations or calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The additional claim elements  -- (a) acquiring history information indicating in time order, based on sensor values outputted by a plurality of sensors arranged in a system, whether an individual one of the sensor values outputted by the respective sensors indicates an abnormality and/or whether an individual relationship between sensor values outputted by different sensors indicates an abnormality and (e) generating and outputting output information, which is information relating to an abnormality per group of the change point groups -- are recited at a high-level of generality such that it amounts no more than mere instructions for necessary data gathering (e.g. collect a necessary input for the equation) and outputting. As such, it amounts to no more that extra-solution activity. See MPEP § 2106.05(g).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions data gathering and outputting steps. The mere addition of insignificant extra-solution activity does not amount to an inventive concept. The claims are not patent eligible.
Claims 2-10 and 16-20 depend from independent claims 1 and 15, respectively, and recite the same abstract idea(s).  The additional elements recited in the claims merely serve to extend the abstract idea and/or add additional data gathering steps. As such, they are insufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Thus, the claims are not patent eligible.
	Claim 11 recites
estimates a change point group of change points, each of which indicates a time point at which state of the system has changed, based on the history information; 	estimates relevance levels, each of which indicates a relevance to the state of the system between two arbitrary time points included in the change point group; 
generates groups of change point groups by classifying the change point group into a plurality of groups based on the history information and the relevance levels.
The limitations of estimating and generating, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the via mathematical concepts. That is, nothing in the claim element precludes the steps from practically being performed using mathematical relationships, formulas, equations or calculations. For example, “estimates” and “generates” in the context of the claims encompasses the user manually calculating the points and choosing a classification for the points. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation using mathematical relationships, formulas, equations or calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The additional claim elements  -- acquires history information indicating in time order, based on sensor values outputted by a plurality of sensors arranged in a system, whether an individual one of the sensor values outputted by the respective sensors indicates an abnormality and/or whether an individual relationship between sensor values outputted by different sensors indicates an abnormality and generates and outputs output information, which is information relating to an abnormality per group of the change point groups -- are recited at a high-level of generality such that it amounts no more than mere instructions for necessary data gathering (e.g. collect a necessary input for the equation) and outputting. As such, it amounts to no more that extra-solution activity. See MPEP § 2106.05(g).  As indicated above, the recitations of history information acquisition part, a change point estimation part, a relevance level estimation part, a clustering part and an output part are understood to be software. As such, they do not amount to any limitations that amount to more than mere instructions to implement an abstract idea and/or adding insignificant extra-solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions data gathering and outputting steps. The mere addition of insignificant extra-solution activity does not amount to an inventive concept. The claim is not patent eligible.
Claims 12-14 depend from independent claim 11, respectively, and recite the same abstract idea(s).  The additional elements recited in the claims merely serve to extend the abstract idea and/or add additional data gathering steps. As such, they are insufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Thus, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1)/ 102(a)(2) as being anticipated by Tamaki in U.S. Patent Publication 2013/0132000 (see IDS filed 27MAR2020).
Regarding claim 1, Tamaki teaches:
(a) acquiring history information indicating in time order (see “a time-series physical quantity (sensor data in the embodiment…”, [0017]; see “the sensor data collected by the sensor-data collecting process unit 1 in a real-time manner…analyzes a mutual time and spatial (structural) dependency relation…”, [0043]-[0044]), based on sensor values outputted by a plurality of sensors arranged in a system (see “…sensors 81…”, [0036]-[0037], Fig. 1), whether an individual one of the sensor values outputted by the respective sensors indicates an abnormality and/or whether an individual relationship between sensor values outputted by different sensors indicates an abnormality (see “…plural pieces of sensor data indicating an abnormal behavior are detected in general…indicating abnormal behaviors, and estimates the cause of the abnormal behavior indicated by each piece of sensor data…”, [0043]-[0044]); 
(b) estimating a change point group of change points, each of which indicates a time point at which state of the system has changed, based on the history information (see “determining an abnormality for each sorted group based on the time-series physical quantity of the component identified by the data item belonging to that group…a transition point of a condition mode of that time-series physical quantity…”, [0017]-[0018]; see “ stores the collected sensor data in the sensor data DB 11 in association with respective sensors 81 (#1 to #n). Hence, the sensor data DB 11 stores the sensor data of each sensor 81 (#1 to #n) in a time series manner”, [0042]; [0064] see “a process of sorting the data items of the sensor data into a plurality of groups…collecting and grouping pieces of sensor data…a technique of performing cluster analysis…”, [0082]-[0083]); 
(c) estimating relevance levels, each of which indicates a relevance to the state of the system between two arbitrary time points included in the change point group (see “sorted based on a cluster analysis…obtaining a squared distance between clusters and of combining two clusters having the shortest squared distance…calculates a mutual correlation function Rij between two clusters i and j, i.e., the pieces of sensor data of two data items (#ij), and calculates a squared distance Dij between the pieces of sensor data of the two data items (ij) using the calculated mutual correlation function Rij…the sensor data of a combined cluster h can be obtained by calculating an average, or calculating a major element, etc., and is taken as a cluster representing value…”, [0089]-[0096], Fig. 7); 
(d) generating groups of change point groups by classifying the change point group into a plurality of groups based on the history information and the relevance levels (see “…sets a cluster hierarchy threshold 84 in the obtained dendrogram 83, divides the dendrogram 83 into cluster structures by the number of equal to or smaller than the cluster hierarchy threshold 84, and groups the data items SS11 to SS33 based on divided dendrograms 85…obtains the cluster hierarchy threshold 84…a correlation coefficient matrix between respective cluster representing values…”, [0089]-[0096], Fig. 7); and 
(e) generating and outputting output information, which is information relating to an abnormality per group of the change point groups (see “monitoring-diagnosing information output process unit 4 displays the sensor data…indicating an abnormal behavior and information on the component diagnosed as defective, etc., on a display unit 41…”, [0045]; see “a computer may have a function of outputting event data”, [0061]; see “the monitoring-diagnosing information output process unit 4 causes the display unit 41 to display the obtained result”, [0128]).
Regarding claim 2, Tamaki teaches (f) giving a hierarchical structure to the groups of change point groups based on relationship information indicating an inter-sensor relationship(s) (see “a hierarchical manner”, [0084]; see “an expression of modules in multiple hierarchies, the data items are also sorted in multiple hierarchies…”, [0088]; [0095]-[0098]).
Regarding claim 3, Tamaki teaches further comprising: (g) acquiring the relationship information (see “analyzes a mutual time and spatial (structural) dependency relation between the plural pieces of sensor data”, [0044]).
Regarding claim 4, Tamaki teaches wherein, in (c), the relevance levels are estimated by using the relationship information (see “analyzes a mutual time and spatial (structural) dependency relation between the plural pieces of sensor data”, [0044]; see “…that pieces of sensor data Xi=(xi1, xi2, . . . xin) of a data item i are taken as a cluster…”, [0089]-[0096]).
Regarding claim 5, Tamaki teaches wherein, in (b), time points, each of which corresponds to occurrence of an abnormality that continuously appears, in the history information are estimated as the change points (see “time anticipation information for a change point occurrence of behaviors of both data items”, [0115]).
Regarding claim 9, Tamaki teaches wherein, in (f), a causal relationship between different sensors is estimated, and based on the estimated causal relationship between different sensors, presence or absence of a causal relationship between the corresponding change point groups is estimated (see “causal diagnosis process unit 3 analyzes a mutual time and spatial (structural) dependency relation between the plural pieces of sensor data detected by the abnormality monitoring process unit 2 and indicating abnormal behaviors, and estimates the cause of the abnormal behavior indicated by each piece of sensor data, i.e., diagnosis whether or not any component breaks down based on the analysis result”, [0044]; see “the presence/absence of a casual association can be determined from the correlation coefficient between the pieces of sensor data of the two data items…the casual association and the direction of cause and result between the two data items are obtained for between all data items in the group, a link model between the data items in the group can be built…”, [0115]); and 
wherein, if there is a causal relationship between the corresponding change point groups, a hierarchical structure is given to the corresponding groups of change point groups (see “a link model between the data items in the group can be built…the continuous line interconnecting the data items or the groups indicates that there is a causal association therebetween and an arrow indicates a direction of cause and result…”, [0115]-[0116], Fig. 11).
Regarding claim 10, Tamaki teaches wherein, in (f), a hierarchical structure based on a causal direction is given to the change point groups having the causal relationship (see “continuous line interconnecting the data items or the groups indicates that there is a causal association therebetween and an arrow indicates a direction of cause and result”, [0116]; see “an arrow interconnecting the data items or the groups represents a propagation route of an abnormality…”, [0121]-[0123]).	
Regarding claim 11, Tamaki teaches:
a history information acquisition part (Fig. 1, [0020]-[0021]) that acquires history information indicating in time order (see “a time-series physical quantity (sensor data in the embodiment…”, [0017]; see “the sensor data collected by the sensor-data collecting process unit 1 in a real-time manner…analyzes a mutual time and spatial (structural) dependency relation…”, [0043]-[0044]), based on sensor values outputted by a plurality of sensors arranged in a system (see “…sensors 81…”, [0036]-[0037], Fig. 1), whether an individual one of the sensor values outputted by the respective sensors indicates an abnormality and/or whether an individual relationship between sensor values outputted by different sensors indicates an abnormality (see “…plural pieces of sensor data indicating an abnormal behavior are detected in general…indicating abnormal behaviors, and estimates the cause of the abnormal behavior indicated by each piece of sensor data…”, [0043]-[0044]); 
a change point estimation part (Fig. 1, [0020]-[0021]) that estimates a change point group of change points, each of which indicates a time point at which state of the system has changed, based on the history information (see “determining an abnormality for each sorted group based on the time-series physical quantity of the component identified by the data item belonging to that group…a transition point of a condition mode of that time-series physical quantity…”, [0017]-[0018]; see “ stores the collected sensor data in the sensor data DB 11 in association with respective sensors 81 (#1 to #n). Hence, the sensor data DB 11 stores the sensor data of each sensor 81 (#1 to #n) in a time series manner”, [0042]; [0064] see “a process of sorting the data items of the sensor data into a plurality of groups…collecting and grouping pieces of sensor data…a technique of performing cluster analysis…”, [0082]-[0083]); 
a relevance level estimation part (Fig. 1, [0020]-[0021]) that estimates relevance levels, each of which indicates a relevance to the state of the system between two arbitrary time points included in the change point group (see “sorted based on a cluster analysis…obtaining a squared distance between clusters and of combining two clusters having the shortest squared distance…calculates a mutual correlation function Rij between two clusters i and j, i.e., the pieces of sensor data of two data items (#ij), and calculates a squared distance Dij between the pieces of sensor data of the two data items (ij) using the calculated mutual correlation function Rij…the sensor data of a combined cluster h can be obtained by calculating an average, or calculating a major element, etc., and is taken as a cluster representing value…”, [0089]-[0096], Fig. 7); 
a clustering part (Fig. 1, [0020]-[0021]) that generates groups of change point groups by classifying the change point group into a plurality of groups based on the history information and the relevance levels (see “…sets a cluster hierarchy threshold 84 in the obtained dendrogram 83, divides the dendrogram 83 into cluster structures by the number of equal to or smaller than the cluster hierarchy threshold 84, and groups the data items SS11 to SS33 based on divided dendrograms 85…obtains the cluster hierarchy threshold 84…a correlation coefficient matrix between respective cluster representing values…”, [0089]-[0096], Fig. 7); and 
an output part (Fig. 1, [0020]-[0021]) that generates and outputs output information, which is information relating to an abnormality per group of the change point groups (see “monitoring-diagnosing information output process unit 4 displays the sensor data…indicating an abnormal behavior and information on the component diagnosed as defective, etc., on a display unit 41…”, [0045]; see “a computer may have a function of outputting event data”, [0061]; see “the monitoring-diagnosing information output process unit 4 causes the display unit 41 to display the obtained result”, [0128]).
Regarding claim 12, Tamaki teaches further comprising a clustered hierarchy structuring part that gives a hierarchical structure to the groups of change point groups based on relationship information indicating an inter-sensor relationship(s) (see “a hierarchical manner”, [0084]; see “an expression of modules in multiple hierarchies, the data items are also sorted in multiple hierarchies…”, [0088]; [0095]-[0098]).
Regarding claim 13, Tamaki teaches further comprising a relationship acquisition part that acquires the relationship information (see “analyzes a mutual time and spatial (structural) dependency relation between the plural pieces of sensor data”, [0044]).
Regarding claim 14, Tamaki teaches wherein the relevance level estimation part estimates the relevance levels by using the relationship information (see “analyzes a mutual time and spatial (structural) dependency relation between the plural pieces of sensor data”, [0044]; see “…that pieces of sensor data Xi=(xi1, xi2, . . . xin) of a data item i are taken as a cluster…”, [0089]-[0096]).
Regarding claim 15, Tamaki teaches:
(a) acquiring history information indicating in time order (see “a time-series physical quantity (sensor data in the embodiment…”, [0017]; see “the sensor data collected by the sensor-data collecting process unit 1 in a real-time manner…analyzes a mutual time and spatial (structural) dependency relation…”, [0043]-[0044]), based on sensor values outputted by a plurality of sensors arranged in a system (see “…sensors 81…”, [0036]-[0037], Fig. 1), whether an individual one of the sensor values outputted by the respective sensors indicates an abnormality and/or whether an individual relationship between sensor values outputted by different sensors indicates an abnormality (see “…plural pieces of sensor data indicating an abnormal behavior are detected in general…indicating abnormal behaviors, and estimates the cause of the abnormal behavior indicated by each piece of sensor data…”, [0043]-[0044]); 
(b) estimating a change point group of change points, each of which indicates a time point at which state of the system has changed, based on the history information (see “determining an abnormality for each sorted group based on the time-series physical quantity of the component identified by the data item belonging to that group…a transition point of a condition mode of that time-series physical quantity…”, [0017]-[0018]; see “ stores the collected sensor data in the sensor data DB 11 in association with respective sensors 81 (#1 to #n). Hence, the sensor data DB 11 stores the sensor data of each sensor 81 (#1 to #n) in a time series manner”, [0042]; [0064] see “a process of sorting the data items of the sensor data into a plurality of groups…collecting and grouping pieces of sensor data…a technique of performing cluster analysis…”, [0082]-[0083]); 
(c) estimating relevance levels, each of which indicates a relevance to the state of the system between two arbitrary time points included in the change point group (see “sorted based on a cluster analysis…obtaining a squared distance between clusters and of combining two clusters having the shortest squared distance…calculates a mutual correlation function Rij between two clusters i and j, i.e., the pieces of sensor data of two data items (#ij), and calculates a squared distance Dij between the pieces of sensor data of the two data items (ij) using the calculated mutual correlation function Rij…the sensor data of a combined cluster h can be obtained by calculating an average, or calculating a major element, etc., and is taken as a cluster representing value…”, [0089]-[0096], Fig. 7); 
(d) generating groups of change point groups by classifying the change point group into a plurality of groups based on the history information and the relevance levels (see “…sets a cluster hierarchy threshold 84 in the obtained dendrogram 83, divides the dendrogram 83 into cluster structures by the number of equal to or smaller than the cluster hierarchy threshold 84, and groups the data items SS11 to SS33 based on divided dendrograms 85…obtains the cluster hierarchy threshold 84…a correlation coefficient matrix between respective cluster representing values…”, [0089]-[0096], Fig. 7); and 
(e) generating and outputting output information, which is information relating to an abnormality per group of the change point groups (see “monitoring-diagnosing information output process unit 4 displays the sensor data…indicating an abnormal behavior and information on the component diagnosed as defective, etc., on a display unit 41…”, [0045]; see “a computer may have a function of outputting event data”, [0061]; see “the monitoring-diagnosing information output process unit 4 causes the display unit 41 to display the obtained result”, [0128]).
Regarding claim 16, Tamaki teaches wherein, in (b), time points, each of which corresponds to occurrence of an abnormality that continuously appears, in the history information are estimated as the change points (see “time anticipation information for a change point occurrence of behaviors of both data items”, [0115]).
Regarding claim 19, Tamaki teaches further comprising: (f) giving a hierarchical structure to the groups of change point groups based on relationship information indicating an inter-sensor relationship(s) (see “a hierarchical manner”, [0084]; see “an expression of modules in multiple hierarchies, the data items are also sorted in multiple hierarchies…”, [0088]; [0095]-[0098]).
Regarding claim 20, Tamaki teaches wherein, in (f), a causal relationship between different sensors is estimated, and based on the estimated causal relationship between different sensors, presence or absence of a causal relationship between the corresponding change point groups is estimated (see “causal diagnosis process unit 3 analyzes a mutual time and spatial (structural) dependency relation between the plural pieces of sensor data detected by the abnormality monitoring process unit 2 and indicating abnormal behaviors, and estimates the cause of the abnormal behavior indicated by each piece of sensor data, i.e., diagnosis whether or not any component breaks down based on the analysis result”, [0044]; see “the presence/absence of a casual association can be determined from the correlation coefficient between the pieces of sensor data of the two data items…the casual association and the direction of cause and result between the two data items are obtained for between all data items in the group, a link model between the data items in the group can be built…”, [0115]); and 
wherein, if there is a causal relationship between the corresponding change point groups, a hierarchical structure is given to the corresponding groups of change point groups (see “a link model between the data items in the group can be built…the continuous line interconnecting the data items or the groups indicates that there is a causal association therebetween and an arrow indicates a direction of cause and result…”, [0115]-[0116], Fig. 11).
Allowable Subject Matter
Claims 6-8 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding claim 6, the closest prior art fails to anticipate or render obvious wherein in (c), an abnormality level of an individual sensor at a corresponding change point included in the change point group is calculated, an abnormality level vector using the calculated abnormality level as an element is generated per change point, and a similarity level between abnormality level vectors, each of which has been generated per change point, is used as an individual relevance level, in combination with all other limitations as claimed by Applicant.
	Regarding claim 17, the closest prior art fails to anticipate or render obvious wherein in (c), an abnormality level of an individual sensor at a corresponding change point included in the change point group is calculated, an abnormality level vector using the calculated abnormality level as an element is generated per change point, and a similarity level between abnormality level vectors, each of which has been generated per change point, is used as an individual relevance level, in combination with all other limitations as claimed by Applicant.
	Regarding claim 18, the closest prior art fails to anticipate or render obvious wherein, in (d), a distance between change points included in the change point group is calculated based on the history information and the corresponding relevance level, and an individual group of change point groups is generated based on the calculated distance between change points, in combination with all other limitations as claimed by Applicant.
	Claims 7-8 are indicated allowable by virtue of their dependence on claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Koshihara et al. in U.S. Patent Publication 2020/0025690 teaches “A surface defect inspection method includes: acquiring an original image by capturing an image of a subject of an inspection; generating texture feature images by applying a filtering process using spatial filters to the original image; generating a feature vector at each position of the original image, by extracting a value at a corresponding position from each of the texture feature images, for each of the positions of the original image; generating an abnormality level image representing an abnormality level for each position of the original image, by calculating, for each of the feature vectors, an abnormality level in a multi-dimensional distribution formed by the feature vectors; and detecting a part having the abnormality level that is higher than a predetermined level in the abnormality level image as a defect portion or a defect candidate portion” (Abstract).
	Shibuya et al. in  Foreign Patent Document WO 2010095314 A1 teaches “(1) A compact set of learning data about normal cases is created using the similarities among data as key factors, (2) new data is added to the learning data according to the similarities and occurrence/nonoccurrence of an abnormality, (3) the alarm occurrence section of a facility is deleted from the learning data, (4) a model of the learning data updated at appropriate times made by the subspace method, and an abnormality candidate is detected on the basis of the distance between each piece of the observation data and a subspace, (5) analyses of event information are combined and an abnormality is detected from the abnormality candidates, and (6) the  deviance of the observation data is determined on the basis of the distribution of frequencies of use of the learning data, and the abnormal element (sensor signal) indicated by the observation data is identified.” (Abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/           Primary Examiner, Art Unit 2865